Citation Nr: 1822933	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-27 860	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Chapter 35, Title 38, of the United States Code, Dependents' Educational Assistance (DEA) beyond December 2012.  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1971 to January 1975.  The Appellant is the Veteran's adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which denied the benefit sought on appeal.

The Appellant appointed a state representative after the issuance of the SOC, but the representative was copied on subsequent correspondence to include the hearing notice letters (the request for the hearing was later cancelled).  Considering this history, the Board finds that the representative had adequate notice that the Appellant had a an appeal.

FINDINGS OF FACT

1.  The Appellant turned 18 years of age in November 2004, after basic eligibility for DEA benefits had been established, and turned 26 in November 2012, her original delimiting date for eligibility.

2.  VA extended Appellant's DEA benefits to December 2012, the end of the term in which Appellant was currently enrolled.  

3.  The Appellant utilized the full 45-month original period of DEA benefits.  

4.  The evidence does not show that the appellant requires an extension to pursue special restorative training or that she qualifies for courses under the special assistance for the educationally disadvantaged program.



CONCLUSION OF LAW

The criteria for an extension of the delimiting date for DEA benefits under Chapter 35 beyond December 2012, are not met.  38 U.S.C. §§ 3500, 3511, 3512 (2012); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.3043, 21.3044 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Regulations relating to notice and assistance, specific to education benefits, are found at 38 C.F.R. §§ 21.1031, 21.1032.  The Board notes that the Appellant has been notified of the reasons for the denial of her claim, and has been afforded full opportunity to present evidence and argument with respect to the claim.  Thus, the Board finds that the duty to notify and assist has been met.

It is also noted that the VCAA is not applicable to cases, such as this one, where resolution of the claim is based on statutory interpretation and the facts are not in dispute; in other words, the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000).  Moreover, as specifically applied to education cases such as this, VA does not have a duty to notify and assist claimants when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefits, or there is not a reasonable possibility that any assistance VA would provide would substantiate the claim. 38 C.F.R. §§ 21.1031(b), 21.1032(d).

II.  Extension of Delimiting Date of DEA

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57(a)(1).

In this case, the Appellant's basic eligibility for DEA benefits as the Veteran's child is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the delimiting date for such benefits.

Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C. § 3511(a)(1). 

The eligibility period generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).  An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C. § 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii) (Subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C. §§ 3540-3542; 38 C.F.R. § 21.3300.).  The period of eligibility ends with the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date (1) the effective date of the permanent and total rating, (2) the date VA notifies the veteran of the rating, or (3) any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).

In this case, the record reflects the Veteran was assigned a total disability rating for individual unemployability (TDIU), effective October 22, 2001 and that a May 2003 rating decision established entitlement to DEA benefits under Chapter 35.  Here, the beginning date for the Appellant's DEA eligibility has been determined to be in November 2004, the date of her 18th birthday; with her delimiting date being in November 2012.  However, in this date, the delimiting date was ultimately determined to be December 2012, to coincide with the end of the term at the educational institution the Appellant was enrolled in at that time.  See 38 C.F.R. § 21.3041(g).  

The Board acknowledges the record reflects the Appellant graduated high school (i.e., her secondary schooling) in June 2006, which is after her 18th birthday.  Further, the record reflects that the Appellant submitted her initial application to her use her DEA benefits in July 2006.  Nevertheless, as discussed above, the eligibility period only begins on the successful completion of the child's secondary schooling when that occurs prior to that person's 18th birthday.  See 38 U.S.C. § 3512; 38 C.F.R. §§ 21.3040, 21.3041.  Consequently, even though the Appellant did not begin using her DEA benefits until 2006, there is no legal basis to assign a beginning date for basic eligibility after her 18th birthday in November 2004. Moreover, the original delimiting date in November 2012 is consistent with her 26th birthday at that time.

The Appellant has contended she is entitled to an extension of her delimiting date in this case.  In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C. § 3512; 38 C.F.R. § 21.3041(g).  The provisions of 38 C.F.R. 
§ 21.3041(g) set forth the three exceptions.

First, the period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  See 38 C.F.R. § 21.3041(g)(1).

Second, if an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility in two circumstances: (i) for a child enrolled in an educational institution that regularly operates on the quarter or semester system, the ending date may be extended to the end of the quarter or semester; or (ii) for a child who completes a major portion of a course while enrolled in an educational institution that operates under other than a quarter or semester system, the ending date may be extended to the end of the course, but not to exceed 12 weeks.  See 38 C.F.R. § 21.3041(g)(2).  Extensions under this provision may be made beyond age 31. Id.

The third and final exception allows a delimiting date extension where an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during her period of eligibility.  38 C.F.R. § 21.3041(h).

As noted above, the Appellant was given an extension of eligibility to the end of the term in which her delimiting date fell, resulting in the present delimiting date of December 2012.  

An extension of the eligibility period may be granted if an eligible child suspends pursuit of his or her program due to conditions that VA determines were beyond the child's control, as outlined in 38 C.F.R. § 21.3043.  38 C.F.R. § 21.3041(g)(1).  VA may consider the following circumstances as beyond the eligible person's control:

(a) While in active pursuit of a program of education, he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies;

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program;

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program;

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family;

(e) Active duty, including active duty for training in the Armed Forces.

38 C.F.R. § 21.3043.

Here, the Appellant has contended she is entitled to an extension because her use of DEA benefits was delayed to circumstances beyond her control.  In pertinent part, she has indicated that, due to her cerebral palsy and the associated developmental delay, she did not graduate from secondary school and begin attending college until she was nearly 20 years old.  However, as already noted, the beginning date for basic eligibility based upon successful completion of secondary schooling is only used when it occurs prior to an eligible person becoming 18 years of age, not after. Further, the exception under 38 C.F.R. § 21.3041(g)(1) to permit an extension for circumstances beyond an eligible person's control is when it results in the suspension of his or her course of study, and by its plain wording does not apply to circumstances such as here when it is contended it caused a delay in beginning the use of such benefits.

The Appellant's primary contention is that her course of study was interrupted due to circumstances beyond her control in that her cerebral palsy disability, which she has had since birth, only allows her to take two classes or 6-8 credit hours per semester.  As a result, she contends that it has taken her longer to complete her course of study.  The Appellant has also indicated that her course of study was interrupted due to circumstances beyond her control in that she had to take off the Fall 2007 semester due to four infected wisdom teeth that required hospitalization.  She also stated that she had not attended summer school classes since 2011 due to her brother's death.

The Board is very sympathetic to the Appellant's contentions.  Unfortunately, the plain wording of the exception for a suspension in study indicates a period when all studies must be stopped, not one where an appellant's studies are reduced.  As for Appellant's arguments that she had to suspend her studies after her hospitalization and after her brother's death, DEA benefits entitle Appellant to educational assistance not in excess of 45 months (or the equivalent thereof in part-time training).  38 U.S.C. § 3511(a)(1); 38 C.F.R. § 21.3044(a).  As noted above, VA extended the Appellant's benefits to the end of the Fall 2012 semester pursuant to 38 C.F.R. § 21.3041(g).   As a result, she has already received in excess of 45 months.  The Appellant has not asserted any of the narrowly defined circumstances in 38 C.F.R. § 21.3044(c) where more than 45 months of DEA benefits may be awarded, and thus there is no legal basis for an extension of Chapter 35 benefits beyond December 2012.  

In view of the foregoing, the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the facts of this case, the Board must conclude there is no legal basis to extent the delimiting date for DEA benefits beyond December 2012, which is the benefit the Appellant is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an extension of the Appellant's delimiting date beyond December 2012, for DEA benefits under Chapter 35 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


